Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-9, 18 and 20-26 are allowed for the same reason as stated in the Notice of Allowance (NOA) issued on 07/26/2021. A new IDS was submitted by the Applicants on 08/02/2021, and documents indicated in the IDS do not disclose underlined feature in section 2 below.

The following is an Examiner’s statement of reasons for allowance stated on 07/26/2021:
Instant Invention draws to techniques for establishing a low latency millimeter wave backhaul connection. Each of independent claims, claim 1 (“A method”) and claim 18 (“A controlling node”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method for a controlling node, the method comprising: 
determining a presence of a first type of reference signal having a first bandwidth configuration; 
obtaining a second bandwidth configuration associated with a second type of reference signal, the first type of reference signal being a reference signal type that is different from the second type of reference signal, the first type of reference signal and the second type of reference signal being in a same time resource, and the second bandwidth configuration being based on the presence of the first type of reference signal; and 
controlling a bandwidth of the second type of reference signal in the same time resource as the first type of reference signal based on the obtained second bandwidth configuration.

Claim 18 is allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1 and 18 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411